J. P. Celebrezze, J.,
concurring. Our decision today by overruling Viers v. Dunlap (1982), 1 Ohio St. 3d 173 and Straub v. Voss (1982), 1 Ohio St. 3d 182, continues in our path of advanced judicial thinking, improving the quality of law in Ohio for all. So often when this occurs we find muttering and grumbling containing nonsense about a revolving door treatment of stare decisis. The implication in such view is that any recent legal precedent of this court containing bad law should not be overruled. This is not the correct meaning of stare decisis. Bad law created by a court, even though only a day old, should be overruled by the creating court as soon as it recognizes the bad law.
This enlightened judicial thinking can be epitomized in a few excerpts from an opinion of a learned jurist of this court many years ago. Judge Wanamaker in Adams Express Co. v. Beckwith (1919), 100 Ohio St. 348, at page 352, stated:
“A decided case is worth as much as it weighs in reason and righteousness, and no more. It is not enough to say ‘thus saith the court.’ It must prove its right to control in any given situation by the degree in which it supports the rights of a party violated and serves the cause of justice as to all parties concerned.”
Similar advanced, progressive judicial thought has been expressed in Baker v. McKnight (1983), 4 Ohio St. 3d 125, concurring opinion, Clifford F. Brown, J., at page 130; Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504], concurring opinion, Clifford F. Brown, J., at page 618; Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152 [23 O.O.3d 188], dissenting opinion, William B. Brown, J., at page 165; Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20 [22 O.O.3d 152], concurring opinion, Clifford F. Brown, J., at pages 28-29; and Thrash v. Hill (1980), 63 Ohio St. 2d 178 [17 O.O.3d 109], dissenting opinion, Sweeney, J., at page 184.